DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16110509 is continuation of application (now patent) 15284156 (10070934) which is a continuation of application (now patent) 14035786 (9463070) which is a continuation of application (now patent) 13312948 (8568391) which claim priority to 61481637 and is a CIP of application 12684850. Application 12684850 has no mention of a sterile container having a collapsible wall. Provisional application 61481637 filed on May 2, 2011 appears to fully support the instant application giving this application an effective filing date of May 2, 2011. 

Election/Restrictions
Applicant’s election without traverse of claims 31-34 in the reply filed on February 4, 2021 is acknowledged. Claims 1-30 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 and dependent claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the container" in lines 4-5, 9 and 10.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be “the sterile container”. Claims 32-34 are also rejected as they depend form claim 31.
Claim 33 contains the trademark/trade name Tyvek.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular material for a lid and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McGill US 5407093 as evidenced by Bailey US 4378108 in view of Carter US 5033252.
Regarding claim 31, McGill discloses: a container  (body part, 10) having an internal chamber (a container with a closed end  forms an internal chamber (Col. 3 lines 10-15) and holds a substances thereby further supporting the chamber formation (abstract)) the container having: a side-wall (13, figure 1) including a collapsible/expandable section for allowing a length of the container to change (Col 4, lines 1-9) ; a bottom surface (12 figure 1); and a top surface (see annotated figure below, as the top of element 10 is not labeled, however a bottom and top must be 
McGill does not disclose wherein the container is configured to collapse as the bottle of balanced salt solution is inserted into a recess of a sterile tray; however, since the bottle has all of the structural elements it would be expected to perform the same function i.e. it could be configure to do so.  Bailey is used as evidence to show that surgical trays with recess (element 12a) are known for holding needed equipment during surgery (Col 6 lines 9-12).
McGill fails to disclose the preamble that the dispenser can be used during ophthalmic surgery or that the contents is sterile and contains a salt solution.
Carter teaches a compressible dispenser thereby being in the same field of endeavor as McGill. Carter teaches sterile saline (or a salt solution) is typically used during surgical procedures and that the contents should be sterile (Col. 1 lines 12-34).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have replaced a generic fluid such as one taught by McGill for a particular fluid such as saline as taught by Carter since both containers are compressible and able to dispense a fluid.
Additionally it would have been obvious to one of ordinary skill in the art before the effecting filing date to have sterilized the contents of the container and container’s interior regardless of use to prevent contamination of the product with unwanted and 

    PNG
    media_image1.png
    360
    601
    media_image1.png
    Greyscale

Figure 1: Annotated for claim 31
	
Regarding claim 32, McGill discloses wherein the collapsible/expandable section comprises an accordion shaped section (13, figure 1, Col 3, lines 10-13).
Regarding claim 34, McGill discloses wherein the collapsible/expandable section is an accordion-style section of the side wall (13, figure 1, Col 3, lines 10-13).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over McGill US 5407093 as evidenced by Bailey US 4378108 in view of Carter US 5033252, in view of Kay US 2066889, and in further view of Larsen et al. US 2011/0021964 A1 (hereafter referred to Larsen).
	Regarding Claim 33, McGill fail to disclose wherein the lid comprises a TYVEK lid.
	
Kay teaches a container there by being in a related field of endeavor. Kay teaching an external covering (32 that can be formed form a variety of materials, Col 3 lines 55-65) attached to a lid in order to evidence of tampering with a container which could contain any number of products to include pharmaceuticals (Col 9 lines 25-31).
It would have been obvious to one of ordinary skill in the art to have added a tamper resistant seal/ covering /lid as taught by Kay to the lid of McGill since McGill’s lid comprises a built-in dispensing nozzle (17, figure 1- McGill). This would provide the user with assurance that the product has not been tampered with.
McGill and Kay still fail to teach the material for the “second” lid is Tyvek. Larsen teaches a container with a lid for sealing the contents thereby being drawn to solving the same problem as McGill and Kay ie having a container with lid. Larsen teaches the container maybe used the operating room and therefor needs to sterile and that TYVEK or suitable material may be used ([0582] and [0527]).
It would have been obvious to one of ordinary skill in the art to have used a material such a Tyvek in lieu of the range of materials presented by Kay since Larson teaches a list of interchangeable materials that overlaps with Kay’s materials thereby making it obvious to try a material such as Tyvek. Additionally while Kay does not disclose the material needs to be able to be sterile, Larson clearly teaches the material of Kay can be sterilized since they list the same materials. Therefor it would have been obvious to have used Tyvek with the covering of Kay as taught by Larson and to have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781